Citation Nr: 0902501	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
December 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefit sought.  

In May 2005, the veteran presented testimony during a hearing 
before RO personnel, and, in June 2007. he presented 
testimony before the undersigned Acting Veterans Law Judge in 
a video conference from Hartford, Connecticut.  Transcripts 
of those hearings are of record.   

In September 2007, the Board remanded this matter to the RO 
to afford due process and for other development.  Following 
its completion of the Board's requested actions, the RO 
continued the denial of the veteran's claim (as reflected in 
a July 2008 supplemental SOC (SSOC)) and returned this matter 
to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  In a February 1995 RO decision, entitlement to service 
connection for PTSD was denied because the veteran failed to 
report a stressful event to support the claim and there was 
no evidence of record demonstrating PTSD in service or a 
current diagnosis of PTSD.

2.  Since the February 1995 decision, the veteran has 
submitted a stressor statement, which relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD disorder and raises a reasonable 
possibility of substantiating the claim.

3.  The claims file does not include a current medical 
diagnosis of PTSD.   


CONCLUSIONS OF LAW

1.  In the absence of a perfected appeal, the RO's February 
1995 determination that entitlement to service connection for 
PTSD was not warranted became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence was received, and the petition 
to reopen entitlement to service connection for PTSD disorder 
is granted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

2.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2003, March 2006 and September 2007.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).  

With respect to the PTSD claim, the Court recently found in 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) that in order to 
fully comply with the VCAA notice requirement for new and 
material evidence claims the veteran must be advised as to 
the reasons the original claim was denied and what kinds of 
evidence would be required to re-open his claim.  It appears 
that the veteran may not have been accorded complete VCAA 
notice as contemplated in Kent.  However, because the claim 
is being reopened by the Board, there is no prejudice to the 
veteran. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Legal Criteria for Reopening Service Connection for PTSD

The Board, initially, must rule on the matter of reopening a 
previously denied claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  38 
C.F.R. § 3.156(a).  The appellant submitted the request to 
reopen the service connection claim after August 2001.

VA law for claims received after August 29, 2001, provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

The Court has also stated that in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the claim is 
reopened, then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In a February 1995 RO decision, entitlement to service 
connection for PTSD was denied because the veteran failed to 
report a stressful event to support the claim and there was 
no evidence of record demonstrating PTSD in service or a 
current diagnosis of PTSD.  He did not perfect an appeal as 
to that determination and it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.302, 20.1103.

The evidence of record since the February 1995 determination 
includes a stressor statement submitted in September 2003, in 
which the veteran detailed an alleged stressful event that 
could potentially support the claim for PTSD as well as 
voluminous outpatient treatment records and reports from 
several VA examinations.  The veteran also provided testimony 
at personal hearings before the RO as well as before the 
undersigned.

At the June 2007 hearing before the undersigned, the veteran 
explained that he did indeed experience a stressful event 
during service resulting from a personal assault from a non 
commissioned officer.  In addition, the veteran claimed that 
he was currently receiving treatment for PTSD. 

Establishing service connection for PTSD requires: (1) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; (2) medical evidence diagnosing 
PTSD; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

Under the circumstances, the Board believes that additional 
evidence, which includes the testimony and statement of the 
veteran and additional VA treatment records is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  In other words, the evidence 
constitutes new and material evidence; therefore, the 
veteran's claim for service connection for PTSD disorder is 
reopened.

The veteran's pertinent treatment records have been secured, 
and the RO arranged for VA examinations to evaluate whether 
the veteran had PTSD.  Thus, VA's duty to assist is also met.  
Furthermore, the RO has addressed the claim on the merits, 
and the veteran's representative has also advanced the 
veteran's claim on the same basis, as opposed to the more 
limited new and material evidence basis.  In regard to the 
present claim for service connection for PTSD adjudicated 
below, the veteran is not prejudiced by the Board considering 
the claim for service connection for PTSD on the merits at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection for PTSD

The veteran contends in essence, that he has PTSD as the 
result of a physical assault inflicted on him during service 
by a sergeant.

Considerable outpatient treatment records have been 
associated with the claims file, which are most significant 
for drug and alcohol abuse.  Notably, while those record show 
diagnoses of mental disorders, none of those records show a 
diagnosis of PTSD.  For example, a September 2004 mental 
health progress note included the veteran's reported history 
of a fight during service; nevertheless, the resulting 
diagnosis did not support a PTSD diagnosis.  An August 2005 
progress note reported the veteran's PTSD screen was 
positive; however, the diagnosis was schizophrenia and 
polysubstance abuse.  

The veteran was afforded a VA examination in January 2006.  
The examiner reviewed the veteran's file.  The examiner noted 
that the veteran suffered from alcohol and cocaine dependence 
as well as a psychotic disorder, noting onset of substance 
abuse prior to his military service.  The examiner also noted 
inconsistencies in the veteran's reported onset of mental 
problems.  The veteran's reported assault in service was 
specifically considered, and the examiner accepted the 
veteran's report as credible.  Significantly, while 
depressive disorder, not otherwise specified (NOS) and 
psychotic disorder, NOS and cocaine and alcohol dependence in 
full sustained remission (per self-report) were diagnosed, 
the examination did not produce a diagnosis of PTSD.  The 
examiner concluded that the etiology of his mental disorder 
was not entirely clear and may be independent of his 
substance abuse, related to his substance abuse or some 
combination of the two.  The examiner noted an apparent 
report of depressed mood and anxiety at the time of his 
military discharge appeared to be related to a stressor at 
that time, but there was insufficient evidence to conclude 
that his current condition reflects a continuation of the 
symptoms reported at that time.  


Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Service connection for PTSD requires the presence of three 
elements: (1) a current diagnosis of PTSD, (2) evidence that 
the claimed in-service stressor actually occurred, and (3) 
medical evidence of a causal nexus between the current PTSD 
symptomatology and the specific claimed in- service stressor.  
See 38 C.F.R. § 3.304(f)(2008); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the claimed PTSD disorder was not shown in service, and 
there is no evidence of a current diagnosis of PTSD.  
Accordingly, in the absence of a diagnosed PTSD disorder, 
this claim must be denied.  See Rabideau, supra; see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).

In addition to the medical evidence, the Board has considered 
the appellant's and his representative's oral and written 
assertions; however, none of this evidence provides a basis 
for allowance of the claim.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (persuasive) opinion on such a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   




(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is reopened, and the appeal is 
granted to this extent.

Service connection for PTSD is denied.  



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


